Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.This action is responsive to the communication filed on February 25, 2021. At this time, claims 1-20 are pending and addressed below.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-4 and 6-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7, 9-12  of US patent number 11018858. The conflicting claims are not identical, they are not patentably distinct from each other because the current application contains claims that are broader in scope than the claims of the patent number 11018858 and are anticipated by the claims 1-20.
This is a non-provisional obviousness double patenting rejection.  

Claims Comparison Table
Current Application 17184710

Co-pending Patent Number 11018858 

1. A method for re-keying an encrypted data file, the data file being stored chunkwise on a storage entity (SE), data file chunks being encrypted with a global secret, and the method being performed by one or more computing devices, the method comprising: updating the global secret for encryption data for a data chunk to be re-keyed such that an output of a non-interactive oblivious key exchange is used to identify a private key of the data chunk to be re-keyed with a new private key, wherein the non-interactive oblivious key exchange uses an oblivious protocol; and reencrypting the data chunk to be re-keyed with the updated global secret.

1. A method for re-keying an encrypted data file, the data file being stored chunkwise on a storage entity (SE), data file chunks being encrypted with a global secret, and the method being performed by one or more computing devices, the method comprising: updating the global secret for encryption data for a data chunk to be re-keyed such that an output of a non-interactive oblivious key exchange is used to identify a private key of the data chunk to be re-keyed with a new private key, wherein updating the global secret comprises generating an updated global secret using an oblivious pseudo random function based on a hash value of the data chunk to be re-keyed and the new private key for the data chunk to be re-keyed; and reencrypting the data chunk to be re-keyed with the updated global secret.
2. The method according to claim 1, wherein the global secret is generated using an oblivious key generation protocol.
2. The method according to claim 1, wherein the global secret is generated using an oblivious key generation protocol. 

3. The method according to claim 1, wherein a client (C) communicates with an assist server (AS) for key generation. 
4. The method according to claim 1, wherein the non-interactive oblivious key exchange protocol is used for exchanging key related information.
4. The method according to claim 1, wherein the non-interactive oblivious key exchange is used for exchanging key related information.
 

6. The method according to claim 3, wherein the C computes the updated global secret for the data chunk to be re-keyed using a hash value of a signature of the C, and wherein the C provides key index information and the AS provides key information of a number of pre-generated private/public key pairs to the C.
5. The method according to claim 3, wherein the C generates the updated global secret for the data chunk to be re-keyed, wherein the hash value is a hash value associated with a signature of the C, and wherein the C provides key index information and the AS provides key information of a number of pre-generated private/public key pairs to the C. 
7. The method according to claim 3, wherein updating the global secret comprises updating the global secret by replacing an entry in a key share list, the entry being indexed by the output of the non-interactive oblivious key exchange with the new private key between the client and the AS.
6. The method according to claim 3, wherein updating the global secret further comprises updating the global secret by replacing an entry in a key share list, the entry being indexed by the output of the non-interactive oblivious key exchange with the new private key between the client and the AS. 
8. The method according to claim 6, wherein the new private key is randomly generated.
7. The method according to claim 5, wherein the new private key is randomly generated. 
9. The method according to claim 7, wherein the AS maintains the key share list.
9. The method according to claim 6, wherein the AS maintains the key share list. 

10. The method according to claim 6, wherein the hash value is blinded by the C prior to sending it together with authenticity information to the AS, the AS checking the authenticity and providing the result of the checking to the C. 
11. The method according to claim 1, wherein a public key is provided to a client via a trusted platform module connected to the client.
11. The method according to claim 1, wherein a public key is provided to a client via a trusted platform module connected to the client. 
12. A system for re-keying an encrypted data file, comprising: a client (C), a storage entity (SE), and an assist server (AS), wherein the SE is adapted to store a data file being chunkwise, wherein the C is adapted to request re-keying of a data file chunk encrypted with a global secret and to reencrypt the data chunk with an updated global secret, and wherein the AS is adapted to update the global secret for encryption for the data chunk to be re-keyed, such that an output of a non-interactive oblivious key exchange is used to identify a private key of the chunk to be re-keyed with a new private key, wherein the non-interactive oblivious key exchange uses an oblivious protocol.
12. A system for re-keying an encrypted data file, comprising a client (C), a storage entity (SE), and an assist server (AS), wherein the SE is adapted to store a data file being chunkwise, wherein the C is adapted to request re-keying of a data file chunk encrypted with a global secret and to reencrypt the data chunk with an updated global secret, and wherein the AS is adapted to update the global secret for encryption for the data chunk to be re-keyed, such that an output of a non-interactive oblivious key exchange is used to identify a private key of the chunk to be re-keyed with a new private key, wherein the AS is adapted to update the global secret by generating the updated global secret using an oblivious pseudo random function based on a hash value of the data 

2. The method according to claim 1, wherein the global secret is generated using an oblivious key generation protocol. 
14. The system according to claim 12, wherein the non-interactive oblivious key exchange protocol is used for exchanging key related information.
4. The method according to claim 1, wherein the non-interactive oblivious key exchange is used for exchanging key related information. 
15. The system according to claim 14, wherein for exchanging key related information a Diffie-Hellman key exchange protocol is used.
15. The method according to claim 4, wherein the non-interactive oblivious key exchange uses a Diffie-Hillman key exchange protocol. 
16. The system according to claim 12, wherein the C computes the updated global secret for the data chunk to be re-keyed using a hash value of a signature of the C, and wherein the C provides key index information and the AS provides key information of a number of pre-generated private/public key pairs to the C.
5. The method according to claim 3, wherein the C generates the updated global secret for the data chunk to be re-keyed, wherein the hash value is a hash value associated with a signature of the C, and wherein the C provides key index information and the AS provides key information of a number of pre-generated private/public key pairs to the C. 
17. The system according to claim 12, wherein the AS is adapted to update the global secret by replacing an entry in a key share list, the entry being indexed by the output of the non-interactive oblivious key exchange with the new private key between the client and the AS.
6. The method according to claim 3, wherein updating the global secret further comprises updating the global secret by replacing an entry in a key share list, the entry being indexed by the output of the non-interactive oblivious key exchange with the new private key between the client and the AS. 

9. The method according to claim 6, wherein the AS maintains the key share list. 
	19. An assist server for re-keying an encrypted data file, the data file being stored chunkwise on a storage entity (SE), data file chunks being encrypted with a global secret, the assist server comprising: one or more processors; and a tangible, non-transitory computer-readable medium having instructions thereon which, upon being executed by the one or more processors, alone or in combination, provide for execution of a method comprising: updating the global secret for encryption data for a data chunk to be re-keyed such that an output of a non-interactive oblivious key exchange is used to identify a private key of the data chunk to be re-keyed with a new private key, wherein the non-interactive oblivious key exchange uses an oblivious protocol; and providing the updated global secret to a client (C), wherein the client reencrypts the data chunk to be re-keyed with the updated global secret.
12. A system for re-keying an encrypted data file, comprising a client (C), a storage entity (SE), and an assist server (AS), wherein the SE is adapted to store a data file being chunkwise, wherein the C is adapted to request re-keying of a data file chunk encrypted with a global secret and to reencrypt the data chunk with an updated global secret, and wherein the AS is adapted to update the global secret for encryption for the data chunk to be re-keyed, such that an output of a non-interactive oblivious key exchange is used to identify a private key of the chunk to be re-keyed with a new private key, wherein the AS is adapted to update the global secret by generating the updated global secret using an oblivious pseudo random function based on a hash value of the data chunk to be re-keyed and the new private key for the data chunk to be re-keyed.
20. The assist server according to claim 19, wherein the non-interactive oblivious key exchange protocol is used for exchanging key related information. 
4. The method according to claim 1, wherein the non-interactive oblivious key exchange is used for exchanging key related information. 




The following is a statement of reasons for the indication of allowable subject matter: 
Freeman US pat. No 20050123142 and  Northcutt, US pat.No 20070220279 (IDS submitted, 2/26/2021) does not disclose updating the global secret for encryption data for a data chunk to be re-keyed such that an output of a non-interactive oblivious key exchange is used to identify a private key of the data chunk to be re-keyed with a new private key, wherein the non-interactive oblivious key exchange uses an oblivious protocol; and reencrypting the data chunk to be re-keyed with the updated global secret. 
                                                          Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
IRVINE, US20140237614, title “ Communication system and method”.
IRVINE, US20120311339, title “ Method for storing data on a peer-to-peer network”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476. The examiner can normally be reached M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 
Date: 2/24/2022
/JOSNEL JEUDY/Primary Examiner, Art Unit 2438